DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 02/10/2022 amended claims 31-36, 38-42, 44-49, and 51-54.  Claims 31-54 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 31, 39, and 47.

Objection/s to the Application, Drawings and Claims
The filing on 02/10/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 31, 39 and 47 recite “receive images, video data, or both from the camera and control the Light Processing circuitry unit to project at least an enlarged image or a video content, or both, through the head light in real time.”  Neither the specification or the drawings, as originally filed, contain the above limitation/s.  Claims 32-38, 40-46 and 48-54 depend, directly or indirectly, on claims 31, 39, and 47; hence they are also rejected based on the same ground/s.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 33, 39-46 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims recite the term “fast-on.” The term “fast-on” is not defined by the specification and one of ordinary skill in the art would not be reasonably apprised of the meaning of “a fast-on connection.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39, 42, 43 and 46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sako (US 20140085470 A1).
Regarding claims 39 Sako teaches an apparatus, comprising: an entertainment system (20, 22, 23, 2, 3 and 4) in a vehicle; a head light (3, 3-1, 3-2) having at least a Light Processing circuitry unit (3, 3-1, 3-2) and a camera (4, 4a); and a bus connector to fast-on connect the Light Processing circuitry unit (3, 3-1, 3-2) to a Light Processing control unit (38, 16-23) through a data bus (Fig. 2); wherein the Light Processing control unit (38, 16-23) configured to receive images, video data, or both from the entertainment system (20, 22, 23, 2, 3 and 4) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an image or a video content, or both, through the head light (3, 3-1, 3-2; Fig. 1-11); receive images, video data, or both from the camera (4, 4a) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an enlarged image or a video content, or both, through the head light in real time (Shyu[0040], [0049], [0064], [0055]-[0058], [0090]-[0092]).
Regarding claim 42, Sako further teaches the Light Processing circuitry unit (3, 3-1, 3-2), the camera, and to the Light Processing control unit (38, 16-23) are both connected through the data bus (Fig. 2; [0138]) to the entertainment system (20, 22, 23, 2, 3 and 4).
Regarding claim 43, Sako, as modified by Shyu, further teaches the connecting data bus is implemented in accordance with predefined protocol specification (Fig. 2).
Regarding claim 46, Sako further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project color images or video content, or both (Fig. 1-11; [0054]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31-35, 37, 38, 40, 41, and 47-54 rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20140085470 A1) in view of Shyu (US 20070263174 A1).
Regarding claim 31 and 47, Sako teaches an apparatus and method comprising: an entertainment system (20, 22, 23, 2, 3 and 4) in a vehicle; a head light (3, 3-1, 3-2) having at least a Light Processing circuitry unit (3, 3-1, 3-2) and a camera (4, 4a); and a Light Processing control unit (38, 16-23) configured to receive images, video data, or both from the entertainment system (20, 22, 23, 2, 3 and 4) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an image or a video content, or both, through the head light (3, 3-1, 3-2; Fig. 1-11); receive images, video data, or both from the camera (4, 4a) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an enlarged image or a video content, or both, through the head light in real time (Shyu[0040], [0049], [0064], [0055]-[0058], [0090]-[0092]).
Sako does not teach the camera physically integrated in the headlight.  Sako also suggests having the camera (4, 4a) being integrated with the projector 3 ([0108]).
Shyu teaches integrating the camera (240, 340) in the projection device (200, 200a, 200b, 200c, 200d, 200e, 300; Fig. 2-5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sako with Shyu; because it is suggested by Sako ([0108]) and it allows the camera and the projection system to share the same optical components thereby reducing the cost of production.
Regarding claim 32, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) is associated to a vehicle computing device and is linked to the Light Processing circuitry unit (3, 3-1, 3-2) and to the Light Processing control unit (38, 16-23) through a fast-on connection data bus (Fig. 2; [0138]).
Regarding claim 33, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) is removably connected to the vehicle computing device through a fast-on connection of a data bus (Fig. 1-11).
Regarding claims 34 and 40, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2), the camera and the Light Processing control unit (38, 16-23) are incorporated into the head light (3, 3-1, 3-2) of the vehicle ([0108]).
Regarding claims 35 and 41, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is associated to the entertainment system (20, 22, 23, 2, 3 and 4) while the Light Processing control unit (38, 16-23) and the camera (4, 4a) are incorporated into the head light (3, 3-1, 3-2) of the vehicle ([0108]).
Regarding claim 37, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) includes a resident storage device (22) or a removable storage device, or both, including multimedia contents (Fig. 2; [0054]).
Regarding claim 38, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project color images or video content, or both (Fig. 1-11; [0054]).
Regarding claim 48, Sako, as modified by Shyu, further teaches providing a second Light Processing circuitry unit (3, 3-1, 3-2; Fig. 5-7, 10 and 11) and camera (4 and 4b) in a second head light (3, 3-1, 3-2) of the vehicle (Fig. 10 and 11; [0091]).
Regarding claim 49, Sako, as modified by Shyu, further teaches providing a fast-on connection data bus between the entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle and the Light Processing circuitry unit (3, 3-1, 3-2) and the Light Processing control unit (38, 16-23; Fig. 2).
Regarding claim 50, Sako, as modified by Shyu, further teaches providing an entertainment system (20, 22, 23, 2, 3 and 4) including a resident storage device (22), a removable storage device, or both, including multimedia contents (Fig. 2; [0054]).
Regarding claim 51, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle is removably connected to the vehicle computing device through a fast-on connection of a data bus (Fig. 2).
Regarding claim 52, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) takes the place of at least a normal light beam of the head light (3, 3-1, 3-2) of the vehicle (Fig. 7).
Regarding claim 53, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project an image, a video content, or both, during parking of the vehicle and is configured to operate as a regular interactive lamp during driving (Fig. 1-11; [0032], [0033], [0041], [0042], [0049], [0055], [0056], [0059], [0064], [0066], [0067], [0075], [0081], [0090], [0092], [0093], [0105], [0106]).
Regarding claim 54, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project color images, a video content, or both ([0054]).

Claims 36, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20140085470 A1) in view of Shyu (US 20070263174 A1) and in further view of Chuang (US 20150377445 A1).
Regarding claims 36, 44 and 45, neither Sako nor Shyu teaches the Light Processing control unit comprises a display device based on laser technology.
Chuang teaches a headlight using DLP (DMD base projection system) unit comprising a display device based on laser technology ([0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sako and Shyu with Chuang; because lasers allow improve efficiency.

Response to Arguments
Applicant's arguments with respect to claim 31, 39, and 47 have been considered but are moot in view of the new ground(s) of rejection. 
Regarding claims 31, 39, and 47, applicant/s argue, “[h]owever, Sako does not teach or suggest “receive images, video data, or both from the camera and control the Light Processing circuitry to project at least an image or a video content, or both, through the head light in real time,” as recited in amended claim 31. Additionally, Sako does not teach that a camera is physically integrated into the head light of vehicle, as recited in amended claims 31, or that a camera and the Light Processing circuitry is in a head light of a vehicle, as recited in amended claims 39 and 47.”  (Remarks; p. 10).
Examiner respectfully disagrees.  The claims recite “video data.”  Neither the claims nor the specification defines “video data” in any way; hence plain meaning applies.  Video data is interpreted as any data derived from the camera that is related to the any type of video captured or projected.  Sako at least explicitly teaches distortion correction based on data and images captured by the camera/s ([0064]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882